Judgment affirmed.

There was a verdict at the March term, 1893. During the term Hinson moved for a new trial, and a rule nisi was issued, returnable the second Monday in June, 1893. The judge also passed an order allowing movant until said date to make out and tile a brief of the testimony, without prej udice. The motion was continued from time to time until the March term, 1894, when a consent order was granted, providing that the motion be heard in vacation at such time and place as might be fixed by the court upon notice to the parties or their counsel. "Under this order, on July 2,1894, the motion coming on to be heard, a motion to dismiss it was made, upon the ground that the brief of evidence filed by movant had not been approved by the court within the time prescribed by the order allowing movant time to make out and file a brief of evidence. Movant tendered to the judge for approval a brief of the evidence, upon which appeared an agreement signed by plaintiff’s attorney, dated May 19, 1893, that it be filed subject to the approval of the court; and an entry of filing in office the same date. It further appeared, that movant’s counsel had prepared the brief of evidence and delivered it, during the time' specified in the order, to plaintiff’s counsel, who had made certain corrections and interlineations in the brief, and signed the agreement indorsed thereon; and that movant’s counsel had filed the brief in the clerk’s office on the day stated in the entry. The judge refused tO' approve the brief, because it was not presented to him for approval within the time specified.in the order; and dismissed the motion.
E. P. Padgett, for plaintiff in error.
G. J. Holton & Son, contra.